DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 02/01/2018. It is noted, however, that applicant has not filed a certified copy of the CN201810102149.9 application as required by 37 CFR 1.55.
Claim Objections
Claims 1-20 are objected to because of the following informalities: the claims are generally narrative and appear to be a literal translation into English from a foreign document. The examiner suggests amending the claims to conform with current U.S. practice.
As to claims 1, 2-6, 8-10, 13-17 and 19 the phrase “sub-sensor” and “sensor unit(s)” are used interchangeably throughout the claims. Understand that page 3 paragraph 3 line 1 of the instant specification defines the sub-sensor as sensor unit. However, the examiner suggest amending the claims to use only one of the aforementioned phrases throughout the claims in order to create consistency of the claimed subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the isolation" in line 7.  
Claim 3 recites the limitation "the premise" in line 1.  
Claim 5 recites the limitation "the rotational" in line 3.  
Claim 8 recites the limitation "the closed" in line 1.  
Claim 9 recites the limitation "the least" in line 2, “the temperature” in line 3, “the highest” and “the suspected” in line 4.  
Claim 17 recites the limitation "the following" in lines 1-2, “the sensor” in line 7, “the experimental” in line 8, “the change” and “the pollutant” in line 9.
Claim 18 recites the limitation "the accuracy" in line 1, “the following” in lines 2-3, “the particle” in line 4, “the attenuation”  in line 5 and “the laser” in line 6.
Claim 19 recites the limitation "a set of detection" in line 1 and “the data of abnormal” in line 3.  
Claim 20 recites the limitation "the comprehensive" in line 1 and “the following” in line 2.  
. Appropriate correction is required.
Claims 2, 4, 6-7 and 10-16 are also rejected under the same ground of rejection as these claims directly or indirectly depend on rejected claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. 16/944,491.
With respect to claim 1, application 16/944,491 claim 1 discloses a method for isolation and restoration for a multi-core sensor system within a taxi; the multi-core sensor system comprising a control module and a detection module; the detection module comprising a sensor module consisting of at least two sub-sensors of the same type; the method comprising the following steps: 
1) judgment of an abnormal sub-sensor: the control module receives a set of detection data obtained by the sensor module; and the control module filters out suspected abnormal data from the set of detection data, and then determines whether the corresponding sub-sensor meets an isolation condition; 
2) isolation of the abnormal sub-sensor: a sub-sensor meeting the isolation condition is determined as an abnormal sub-sensor, and is classified into an isolation zone; and the sensor module is degraded and continues to work; 

4) recovery of the abnormal sub-sensor: monitoring the output data of the abnormal sub-sensor entering the isolation zone to determine whether they have reached the recovery conditions; if the recovery conditions are met, the sub-sensors that meet the recovery conditions are detached from the isolation zone, and the abnormal sub-sensor is determined as the initial sub-sensor and resume to work.
Application 16/944,491 discloses the claimed invention except for the multi-core sensor system comprising at least four sensor units. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to understand the claimed at least four sensor units are part of/ subset of the claimed at least two sensor units in application 16/944,491. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ at least four sensors within a sensor module in the multi-core sensor system, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 2, application 16/944,491 claim 4 discloses the claimed subject matter.
This is a provisional nonstatutory double patenting rejection.
Allowable Subject Matter
Claims 1-20 will be allowable if amended to overcome the rejection of claims under provisional nonstatutory double patenting and claim objection.
The following is a statement of reasons for the indication of allowable subject matter:  
US 6804600 B1 (Uluyol et al.) appears to be the closest prior art of record. Uluyol et al. discloses a sensor error compensation system and method is provided that facilitates improved sensor error detection and compensation. The sensor error compensation system includes an expected value generator and a sensor fault detector. The expected value generator receives sensor data from a plurality of sensors in a turbine engine. From the sensor data, the expected value generator generates an expected sensor value for a sensor under test. The expected sensor value is passed to the sensor fault detector. The sensor fault detector compares the expected sensor value to a received sensor value to determine if a sensor error has occurred in the sensor under test. If an error has occurred, the error can be compensated for by generating a replacement sensor value to substitute for erroneous received sensor value.
Uluyol et al. fails to disclose 1) judgment of said abnormal sub-sensor: said control module obtains a set of detection data at a time, and said control module filters out suspected abnormal data from the set of detection data, and then determines whether the corresponding sub-sensor meets the isolation condition; 2) isolation of the abnormal sub-sensor: a sub-sensor meeting the isolation condition is classified into an isolation zone; said sensor module continues to work after it is degraded; said sub-sensor entering the isolation zone can stop working or continue sampling and detection, but data output by the sub-sensor does not participate in the calculation of the output data of said control module; 3) determining whether said sub-sensor entering the isolation zone can heal itself; if it is judged that it can heal itself, then perform .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/GEDEON M KIDANU/Examiner, Art Unit 2861                                                                                                                                                                                                        
/DAVID Z HUANG/Primary Examiner, Art Unit 2861